SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForOctober 16, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY-HELD COMPANY CORPORATE TAXPAYERS ID (CNPJ): 43.776.517/0001-80 COMPANY REGISTRY (NIRE): 35.3000.1683 -1 SUBSCRIBED AND PAID-IN CAPITAL - R$10,000,000,000.00 MINUTES OF THE EXTRAORDINARY SHAREHOLDERS’ MEETING HELD ON OCTOBER 13, 2014 DATE, TIME AND VENUE : October 13, 2014, at 11:30 a.m., at the Company's headquarters, located at Rua Costa Carvalho, nº 300, in the city and state of São Paulo. CALL NOTICE : The Call Notice was published in the September 13, 16 and 17, 2014, editions of the Diário Oficial do Estado de São Paulo and Valor Econômico newspaper. ATTENDANCE : Shareholders representing more than two thirds of the capital stock, as per the signatures in the Shareholders’ Attendance Book. Jerônimo Antunes, member of the Board of Directors and Coordinator of the Audit Committee, John Emerson Silva, an Investor Relations Analyst, Cristina Margarete Wagner Mastrobuono, representing the shareholder São Paulo State Finance Department, Angela Beatriz Airoldi, Investor Relations Manager, Priscila Costa da Silva, an Investor Relations Analyst, and Beatriz Helena de Almeida e Silva Lorenzi, a lawyer in the Legal Department, also attended the meeting. PRESIDING BOARD : Chairman: Jerônimo Antunes. Secretaries: Marli Soares da Costa and Marialve de Sousa Martins. PUBLICATIONS: The Management’s Proposal and other relevant documents were made available to shareholders at the Company’s headquarters and on its website, as well as on the websites of the CVM and the BM&FBOVESPA. AGENDA : I. The addition of one more member to the current Board of Directors . II. The election of the new member of the Board of Directors, for the remainder of the 2014-2016 term of office. CLARIFICATIONS: 1) The matters were appraised by the State Capital Defense Council – CODEC, the object of Proceeding S.F. nº 12091-1184466/2014, whose vote recommendation presented by the representative of the shareholder São Paulo State Finance Department is included in CODEC Report 117/2014 of October 3, 2014. RESOLUTIONS: Subsequently, the Chairman opened discussion on item I of the Agenda, the addition of one more member to the current Board of Directors. The representative of the shareholder São Paulo State Finance Department, Cristina Margarete Wagner Mastrobuono, took the floor, and based on Codec Report 117/2014, proposed to determine the number of members of Sabesp’s Board of Directors at ten (10). After being submitted to a vote by the Chairman, the proposal of the shareholder São Paulo State Finance Department was approved by a majority vote, abstentions and negative votes having been duly noted. Subsequently, the Chairman discussed item II of the Agenda, the election of the new member of the Board of Directors for the remainder of the 2014-2016 term of office. The representative of the shareholder São Paulo State Finance Department, attorney-in-fact Cristina Margarete Wagner Mastrobuono, took the floor and, based on the above-mentioned Codec Report, indicated SIDNEI FRANCO DA ROCHA as the new member of the Board of Directors, for the remainder of the two (2)-year term of office ending April 2016. After being submitted to a vote by the Chairman, the proposal of the shareholder São Paulo State Finance Department was approved by a majority vote, abstentions and negative votes having been duly noted . The Board member hereby elected shall perform his duties pursuant to the Company’s Bylaws, with a unified term-of-office until the Shareholder’s Meeting that resolves on the approval of the accounts for the year ending December 31, 2015, in compliance with the caput of Article 140 of Federal Law 6404/76, and his compensation will be determined pursuant to CODEC Report 001/2007, provided that he complies with the conditions set forth in CODEC Report 116/2004. He will also be entitled to pro rata temporis bonuses, paid in December, pursuant to Article 4 of CODEC Resolution 001/91. Investiture in the position shall comply with the requirements and procedures provided for by Brazilian Corporation Law and other legal provisions in force, including those related to the delivery of the Statement of Assets, which shall abide by the applicable state regulation, to the signature of the statement declaring the absence of legal impediments as well as the Term of Commitment, provided for in the Listing Regulations of the Novo Mercado trading segment of the São Paulo Stock Exchange. Given the above-mentioned resolutions, the Board of Directors is therefore composed as follows: Chairman: Mauro Guilherme Jardim Arce, Brazilian, married, electrical engineer, bearer of identification document (RG)no. 2.550.634 issued by SSP/SP and inscribed in the roll of individual taxpayers (CPF) under no. 107.894.648-53; Board Members: Dilma Seli Pena, Brazilian, divorced, geographer and holder of a master’s degree in public administration, bearer of identification document (RG) no.216.219 issued by SSP/DF and inscribed in the roll of individual taxpayers (CPF) under no. 076.215.821-20; Alberto Goldman, Brazilian, in steady union, civil engineer, bearer of identification document (RG) no. 2.049.085-9 issued by SSP/SP and inscribed in the roll of individual taxpayers (CPF) under no. 011.110.948-53; Claudia Polto da Cunha, Brazilian, married, lawyer, bearer of identification document (RG) no.18.205.781-1 issued by SSP/SP and inscribed in the roll of individual taxpayers (CPF) under no. 127.276.788-43; Walter Tesch, Brazilian, married, sociologist, bearer of identification document (RG) no.098.629 issued by SSP/DF and inscribed in the roll of individual taxpayers (CPF) under no.334.124.720-34; Francisco Vidal Luna, Brazilian, married, economist, bearer of identification document (RG) no. 3.500.003 issued by SSP/SP and inscribed in the roll of individual taxpayers (CPF) under no. 031.950.828-53; Jerônimo Antunes, Brazilian, married, accountant and business administrator, bearer of identification document (RG) no.7.988.834-3 issued by
